Exhibit 10.2
EXECUTION VERSION
CONSENT AND AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
          This Consent and Amendment No. 2 to Loan and Security Agreement (this
“Amendment”) is made as of August 4, 2009, by and among COMMERCIAL VEHICLE
GROUP, INC., a Delaware corporation (the “Company”), each other Borrower, as
defined in the Loan Agreement referred to below (together with the Company,
collectively, “Borrowers”), the financial institutions party to the Loan
Agreement as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., as
agent for Lenders (“Agent”).
RECITALS:
          A. Borrowers, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of January 7, 2009 (as amended and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).
          B. Borrowers have requested, among other things, that the Agent and
the Lenders consent to the incurrence of the Second Lien Term Loans by the
Company and the issuance by the Company of the Third Lien Notes (each as defined
herein).
          C. Borrowers, Agent and Lenders desire to amend the Loan Agreement as
more fully set forth herein.
          D. Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Loan Agreement.
AGREEMENT:
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Agent and Lenders agree as follows:
     1. Amendment to Schedule 1.1. Schedule 1.1 to the Loan Agreement is hereby
amended and restated in its entirety as set forth at Exhibit A hereto.
     2. New Definitions. The following definitions shall be added to Section 1.1
of the Loan Agreement in the appropriate alphabetical order:
     “Amendment No. 2: means Amendment No. 2 to Loan Agreement, dated as of
August 4, 2009, by and among the Borrower, the Lenders and the Agent.”
     “Amendment No. 2 Effective Date: has the meaning given to such term in
Amendment No. 2.”
     “Availability Block: means $10,000,000 provided, however, that if Borrowers
deliver a Compliance Certificate pursuant to Section 10.1.2(c) for any Fiscal
Quarter ending March 31, 2010 or thereafter demonstrating that Borrowers’ Fixed
Charge Coverage Ratio is at least 1.1 to 1.0 as of the last day of the period
consisting of the most recent four Fiscal Quarters (notwithstanding anything
contained in the definition of “Fixed Charge Coverage Ratio” to the

 



--------------------------------------------------------------------------------



 



contrary), the Availability Block shall be $7,500,000 at all times when the
Fixed Charge Coverage Ratio is at least 1.1 to 1.”
     “Excluded Receivables Subsidiary: any Subsidiary created and operated for
the sole purpose of collecting and selling accounts receivable and assets
related thereto pursuant to any Qualified Receivables Purchase Agreement;
provided that such Subsidiary may engage in necessary corporate governance,
accounting and other similar incidental transactions required in connection with
maintaining its existence.”
     “Existing Senior Notes Indenture Formula Amount : the amount of Revolver
Loans that may be incurred by the Company and its Subsidiaries pursuant to
Section 4.03(b)(1) of the Indenture as in effect on the date hereof; provided,
however, that if the aggregate amount of Obligations that may be secured by
Liens permitted under clause (7) of the definition of “Permitted Liens”
contained in the Indenture as in effect on the date hereof is less than such
amount, the Indenture Formula Amount shall be limited to the aggregate amount of
Obligations that can be secured by such Permitted Liens.”
     “Financial Covenant Trigger Date: the earliest date upon which Domestic
Availability has been (a) less than $5,000,000 for three consecutive Business
Days or (b) less than $2,500,000 for any day on or after the Amendment No. 2
Effective Date.”
     “Financial Covenant Trigger Period: the period from and including the
Financial Covenant Trigger Date until the Business Day after Domestic
Availability has been $5,000,000 or greater for sixty (60) consecutive days.”
     “Qualified Receivables Transaction: any transaction or series of
transactions designated in writing by the Agent to be a “Qualified Receivables
Transaction” and which is entered into by the Borrowers or their Subsidiaries,
as applicable, pursuant to which the Borrowers or their Subsidiaries, as
applicable, may sell, convey or otherwise transfer to (i) any Excluded
Receivables Subsidiary or (ii) any other Person (in the case of a transfer by an
Excluded Receivables Subsidiary), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Company, and any assets related thereto, including all collateral securing such
accounts receivable, all contracts and all guarantees or other obligations in
respect of such accounts receivable, and proceeds of such accounts receivable
and other assets that are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving accounts receivable; provided that such
transaction shall not involve any recourse to any Borrower or any Subsidiary
(other than recourse only to the Excluded Receivables Subsidiary or, solely with
respect to Standard Securitization Undertakings, any other Subsidiary) for any
reason other than repurchases of non-eligible accounts receivable.”
     “Second Lien Lenders: the financial institutions party identified as
“Lenders” under and as defined in the Second Lien Term Loan Agreement.
     “Second Lien Term Loan Agreement: the Loan and Security Agreement, dated as
of August 4, 2009, by and among the Company, the other parties thereto, and
Credit Suisse, as agent.
     “Second Lien Term Loan Collateral Agent: Credit Suisse, in its capacity as
the collateral agent for the Second Lien Lenders and any other agent in such
similar capacity pursuant to any Refinancing Debt..

2



--------------------------------------------------------------------------------



 



     “Second Lien Term Loan Documents: the Second Lien Term Loan Agreement and
each other document defined as a “Loan Document” in the Second Lien Term Loan
Agreement.
     “Second Lien Term Loans: any “Term Loan” as defined in the Second Lien Term
Loan Agreement.
     “Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Company or any Excluded
Receivables Subsidiary which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivables.”
     “Third Lien Indenture: the Indenture, dated as of August 4, 2009, by and
among the Company, the other parties thereto and U.S. Bank National Association.
     “Third Lien Indenture Formula Amount: the amount of Revolver Loans that may
be incurred by the Company and its Subsidiaries pursuant to Section 4.03(b)(1)
of the Third Lien Indenture as in effect on the date hereof.
     “Third Lien Note Collateral Agent: U.S. Bank, National Association, in its
capacity as trustee and collateral agent for the Third Lien Noteholders, and any
other agent in such similar capacity pursuant to any Refinancing Debt.
     “Third Lien Note Documents: the Third Lien Indenture and each other
document defined as a “Note Document” in the Third Lien Indenture.
     “Third Lien Noteholders: any Person that is a “Holder” or “Securityholder”,
pursuant to and as defined in the Third Lien Indenture.
     “Third Lien Notes: the 11%/13% Third Lien Senior Secured Notes due 2013,
issued by the Company under the Third Lien Indenture, in the aggregate amount of
$44,190,000 (plus all interest paid in kind).
     3. Amended and Restated Definitions. Section 1.1 of the Loan Agreement is
hereby amended to amend and restate the definitions of “Change of Control”,
“Distribution”, “Domestic Availability Reserve”, “EBITDA”, “Eligible Domestic
Account”, “Fixed Charge Coverage Ratio”, “Indenture Formula Amount”, “Permitted
Asset Disposition”, “Permitted Foreign Investment”, “Refinancing Conditions”,
“Refinancing Debt”, “Restricted Investment” and “Subordinated Debt” in their
entirety as follows:
     “Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) individuals who on
the Closing Date constituted the Board of Directors (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
on the Closing Date or whose election or nomination for election was previously
so approved) cease for any reason to constitute a majority of the Board of
Directors then in office; (c) the merger or consolidation of

3



--------------------------------------------------------------------------------



 



the Company with or into another Person or the merger of another Person with or
into the Company, or the sale of all or substantially all the assets of the
Company (determined on a consolidated basis) to another Person other than a
transaction following which (i) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
the Company immediately prior to such transaction (or other securities into
which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Voting Stock of the surviving Person in such merger or consolidation
transaction immediately after such transaction and substantially the same
proportion as before the transaction and (ii) in the case of a sale of assets
transaction, each transferee becomes an obligor in respect of the Obligations
and a Subsidiary of the transferor of such assets; or (d) a “change of control”
under the Existing Senior Notes, Second Lien Term Loan Agreement, Third Lien
Indenture or any similar definition or concept in any Refinancing Debt of any of
the foregoing.”
     “Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided, that in no event shall the (i) cashless exercise of warrants or
options, (ii) retirement of fractional shares, (iii) repurchases of Equity
Interests deemed to occur in connection with the surrender of shares of Equity
Interests to satisfy tax withholding obligations; provided however, that (a) the
aggregate amount of such repurchases shall not exceed $500,000 for the Fiscal
Year ending December 31, 2009, $500,00 for the Fiscal Year ending December 31,
2010 or $1,000,000 in any Fiscal Year thereafter, and (b) no Event of Default
shall have occurred or shall occur as a result therefrom, or (iv) the cashless
exercise of warrants, constitute a “Distribution”.”
     “Domestic Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the Domestic LC
Reserve; (d) the Bank Product Reserve; (e) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (f) the Availability Block, and (g) such additional reserves, in
such amounts and with respect to such matters, as Agent in its Permitted
Discretion may elect to impose from time to time.”
     “EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
the sum of (i) net income, calculated before (a) interest expense, (b) provision
for income taxes, (c) depreciation and amortization expense, (d) gains or losses
arising from the sale of capital assets, (e) gains arising from the write-up of
assets, (f) any extraordinary gains, (g) non-cash charges and expenses (other
than those which represent a reserve for or actual cash item in such period or
any future period), (h) one-time non-recurring costs and expenses associated
with the issuance of Equity Interests, to the extent such costs and expenses are
financed with the proceeds of such issuance, (i) costs and expenses in
connection with the termination of the Obligors’ existing credit facility and
the execution of the Loan Documents, (j) severance costs and expenses to the
extent paid in cash in an amount not to exceed (1) $500,000 in the aggregate for
the six Fiscal Months, taken as a whole, prior to and including December 31,
2009 and (2) $1,000,000 in the aggregate in any Fiscal Year thereafter, (k) any
non-cash losses resulting from mark to market accounting of Hedging Agreements,
and (l) one-time non-recurring costs and expenses in connection with the
refinancing of certain of the Existing Senior Notes (whether or not consummated)
in an amount not to exceed $2,500,000 minus (ii) non-cash gains (including those
resulting from mark to market accounting of Hedging Agreements) minus (iii) cash
payments made in such period to the extent such payments relate to a non-cash
loss, charge or expense in any prior period which was added back in determining
EBITDA.”

4



--------------------------------------------------------------------------------



 



     “Eligible Domestic Account: an Account owing to a Domestic Borrower that
arises in the Ordinary Course of Business from the sale of goods, is payable in
Dollars and is deemed by Agent, in its Permitted Discretion, to be an Eligible
Domestic Account. Without limiting the foregoing, no Account shall be an
Eligible Domestic Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date, (or, in
the case of Accounts owing to a Domestic Borrower by Volvo or Mack Truck not
otherwise excluded, unpaid for more than 90 days after the original due date or
more than 120 days after the original invoice date, up to an aggregate amount of
$5,000,000 at any time, for the portion of such Accounts which are unpaid for
more than 90 days after the original invoice date, to the extent the portion of
such Accounts does not remain unpaid for more than 120 days after the original
invoice date); (b) 25% or more of the Accounts owing by the Account Debtor are
not Eligible Domestic Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor, it exceeds 20% of the aggregate
Eligible Domestic Accounts (or such higher percentage as Agent may establish for
the Account Debtor from time to time); (d) it does not conform with a covenant
or representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor (provided, that so long as an order
exists permitting payment of trade creditors specifically with respect to such
Account Debtor and such Account Debtor has obtained adequate post-petition
financing to pay such Accounts, the Accounts of such Account Debtor shall not be
deemed ineligible under the provisions of this clause to the extent the order
permitting such financing allows the payment of the applicable Account; or the
Account Debtor has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or Domestic Borrower is
not able to bring suit or enforce remedies against the Account Debtor through
judicial process; (g) the Account Debtor is organized or has its principal
offices or assets outside the United States or Canada (provided that,
notwithstanding anything in this clause (g) to the contrary, Eligible Domestic
Accounts may include Accounts not otherwise excluded in an aggregate not to
exceed at any time $2,000,000 owing to a Domestic Borrower by Kenworth/Paccar,
Volvo, Caterpillar or such other Account Debtor as approved by Agent in
writing); (h) it is owing by a Government Authority, unless the Account Debtor
is the United States or any department, agency or instrumentality thereof and
the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien other than the Liens described
in clauses (c), (d), (f), (g), and (l) of Section 10.2.2; (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument, promissory note or bill of exchange of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes; (n) it represents a progress billing or retainage; (o) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof; or (p) is an account receivable owned by an
Excluded Receivables Subsidiary or which the Company or its Subsidiaries has
agreed to transfer to an Excluded Receivables Subsidiary. In calculating
delinquent portions of Accounts under clauses (a) and (b), credit balances more
than 90 days old will be excluded.”
     “Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and their Subsidiaries as of the last day of the period consisting
of the most recent four

5



--------------------------------------------------------------------------------



 



Fiscal Quarters (or, in the case of (i) the Fiscal Quarter ending March 31,
2010, as of the last day of the period consisting of such Fiscal Quarter,
(ii) the Fiscal Quarter ending June 30, 2010, as of the last day of the period
consisting of the most recent two Fiscal Quarters, and (iii) the Fiscal Quarter
ending September 30, 2010, as of the last day of the period consisting of the
most recent three Fiscal Quarters), of (a) EBITDA minus Capital Expenditures and
net cash taxes paid (not less than $0) for such period, to (b) Fixed Charges for
such period; provided that for the purposes of calculating the Fixed Charge
Coverage Ratio for the Fiscal Quarter ending on March 31, 2010, in the event
that six months of cash interest payments in respect of the Existing Senior
Notes would otherwise be calculated in the interest expense component of Fixed
Charges for such period, only three month interest expense shall be included in
the calculation of Fixed Charges for such period, and that for the purposes of
calculating the Fixed Charge Coverage Ratio for the Fiscal Quarter ending
September 30, 2010, in the event that 12 months of cash interest payments in
respect of the Existing Senior Notes would otherwise be calculated in the
interest expense component of Fixed Charges for such period, only nine months
interest expense shall be included in the calculation of Fixed Charges for such
period.”
     “Indenture Formula Amount: the collective reference to both the Existing
Notes Indenture Formula Amount and the Third Lien Indenture Formula Amount.”
     “Permitted Asset Disposition: (a) a sale of Inventory in the Ordinary
Course of Business; (b) a disposition of Property that, in the aggregate during
any 12 consecutive Fiscal Month period, has a fair market or book value
(whichever is more) of $5,000,000 or less; (c) a disposition of Inventory that
is obsolete, unmerchantable or otherwise unsaleable in the Ordinary Course of
Business and sales, discounts and write-offs of Accounts in the Ordinary Course
of Business; (d) termination of a lease, sublease, license, sublicense, use
agreement or similar agreement of real or personal Property which could not
reasonably be expected to have a Material Adverse Effect; (e) the leasing
(including subleasing) or licensing (including sublicensing) of Intellectual
Property, personal Property or real Property in the Ordinary Course of Business
or the abandonment of Intellectual Property in the Ordinary Course of Business;
(f) dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property; (g) sales of Cash Equivalents and marketable securities; (h) sales,
transfers, leases, exchanges and dispositions (1) among the Domestic Obligors,
(2) among the UK Borrowers, (3) from the UK Obligors or non-Obligors to the
Domestic Obligors or UK Obligors, (4) among non-Obligors, or (5) to the extent
constituting a Permitted Foreign Investment, from Domestic Obligors or Domestic
Subsidiaries to UK Obligors or non-Obligor Subsidiaries; (i) granting of
Permitted Liens; (j) mergers, consolidations, amalgamations, liquidations and
dissolutions to the extent permitted by Section 10.2.10; (k) termination of any
Hedging Agreement; (l) any disposition of Real Estate to a Governmental
Authority as a result of casualty or a condemnation of such Real Estate;
(m) issuances of Equity Interests to qualifying directors of Foreign
Subsidiaries; (n) the capitalization or forgiveness of Debt owed to it by other
Obligors or Subsidiaries if such capitalization or forgiveness is required in
order to comply with so-called “thin capitalization” rules; (o) the
cancellation, forgiveness, set off or acceptance of prepayments of Debt owed to
a Borrower to the extent not otherwise prohibited by the terms of this
Agreement; (p) the UK Restructuring; (q) dispositions set forth on
Schedule 10.2.7; (r) sale of accounts receivable and related rights or assets
pursuant to any Qualified Receivables Transactions and preliminary intercompany
transfers of accounts receivable and related rights or assets in connection
therewith; and (s) dispositions approved in writing by Agent and Required
Lenders.
     “Permitted Foreign Investment: an Investment by any Domestic Borrower in a
Foreign Subsidiary in the form of an intercompany loan, advance or transfer of
Property (other than Accounts or Inventory); provided, that (i) any loan or
advance is evidenced by a promissory note

6



--------------------------------------------------------------------------------



 



in favor of such Domestic Borrower, (ii) any promissory note is pledged to Agent
as security for the Obligations in form reasonably satisfactory to Agent, and
(iii) the aggregate amount of all Permitted Foreign Investments made does not
exceed in the aggregate during any Fiscal Year $5,000,000, and in the aggregate
during the term of this Agreement, $10,000,000, and in the case of any
Investment in any Foreign Subsidiary which has incurred Debt pursuant to
Section 10.2.1(n), less the aggregate amount of all other Debt incurred by such
Foreign Subsidiary.”
     “Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, payment in kind interest, reasonable closing
costs, expenses, fees and premium paid in connection with such extension,
renewal, refinancing or replacement); (b) it has a final maturity no sooner
than, a weighted average life no less than, and a cash interest rate no greater
than, the Debt being extended, renewed, refinanced or replaced; (c) the Debt,
and/or the Liens securing the Debt, as applicable, is subordinated to the
Obligations at least to the same extent as the Debt, or the Liens securing the
Debt, as applicable, being extended, renewed, refinanced or replaced; (d) the
representations, covenants and defaults applicable to it are not, taken as a
whole, less favorable to Borrowers than those applicable to the Debt being
extended, renewed, refinanced or replaced; (e) no additional Lien is granted to
secure it unless otherwise permitted hereunder; (f) the obligor or obligors
under any such Refinancing Debt are the same as the obligor(s) under the Debt
being extended, renewed, refinanced or replaced on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.”
     “Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of the Existing Senior Notes or Debt permitted under
Section 10.2.1(b), (d), (f) or (u), in each case, so long as each Refinancing
Condition is satisfied.”
     “Restricted Investment: any Investment by a Borrower or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date
and other Investments existing on the Closing Date and set forth on
Schedule 10.2.5; (b) Cash Equivalents (provided, however, that, to the extent
such Cash Equivalents are owned by an Obligor, such Cash Equivalents are subject
to Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent); (c) Investments consisting of lease, utility and other
similar deposits or any other deposit permitted under Section 10.2.2 in the
Ordinary Course of Business; (d) prepayments and deposits to suppliers in the
Ordinary Course of Business; (e) Hedging Agreements to the extent permitted by
Section 10.2.16; (f) Investments (i) by a Domestic Obligor in any other Domestic
Obligor, (ii) by a UK Obligor in any other UK Obligor, or any Domestic Obligor
or (iii) by Subsidiaries that are non-Obligors into Obligors or other
non-Obligors; (g) the establishment of wholly owned Subsidiaries to the extent
they comply with Section 10.1.9; (h) Investments in securities or other assets
of trade creditors, customers or other Persons in the Ordinary Course of
Business that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers; (i) guarantees,
Contingent Obligations and other Investments permitted under Section 10.2.1;
(j) Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.5 hereof; (k) the
capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules; (l) the cancellation,
forgiveness, set off or acceptance of prepayments of Debt owed to such Borrower
to the extent not otherwise prohibited by the terms of this Agreement; (m) loans
and advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business, not to exceed, in the
aggregate, $2,000,000 at any time

7



--------------------------------------------------------------------------------



 



outstanding; (n) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (o) deposits with financial institutions permitted
hereunder; (p) Investments by an Obligor in an Excluded Receivables Subsidiary
in connection with a sale of receivables to such Excluded Receivables Subsidiary
pursuant to a Qualified Receivables Transaction; and (q) other Investments not
otherwise listed above not to exceed, in the aggregate, $1,000,000 at any time
outstanding.”
     “Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent, provided, that (i) the
intercompany loan owed by the Company to Bostrom Ltd. and identified on
Schedule 10.2.1, and (ii) the intercompany loan owed by the Company to CVS Ltd.
and identified on Schedule 10.2.1, in each case shall not be considered
Subordinated Debt.”
     4. Amendment to Section 2.1.1. Section 2.1.1(c) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “(c) Limitation on Revolver Loans. Notwithstanding the foregoing, (i) so
long as any Existing Senior Notes are outstanding, in no event shall Lenders be
obligated to make Revolver Loans in excess of the Existing Notes Indenture
Formula Amount, including, without limitation, the making of any Revolver Loans
to a Borrower that would exceed any sublimit of the Existing Notes Indenture
Formula Amount as further described in Section 4.03(b)(1) of the Indenture, and
(ii) so long as any Third Lien Notes are outstanding, in no event shall Lenders
be obligated to make Revolver Loans in excess of the amount permitted by Section
4.03(b)(1) of the Third Lien Indenture Formula Amount. To the extent any
Refinancing Debt replaces the Existing Senior Notes or any Third Lien Notes, in
no event shall Lenders be obligated to make Revolver Loans in an amount that
would exceed any similar formula, if any, in such Refinancing Debt.”
     5. Amendment to Section 3.2.1. Section 3.2.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “3.2.1. Domestic Unused Line Fee. Domestic Borrowers shall pay to Agent,
for the Pro Rata benefit of Lenders, a fee equal to 1.00% per annum times the
amount by which the Domestic Revolver Commitments exceed the average daily
balance of Domestic Revolver Loans and stated amount of Domestic Letters of
Credit during any Fiscal Quarter. Such fee shall be calculated payable in
arrears, on the first day of each Fiscal Quarter and on the Commitment
Termination Date.”
     6. Amendment to Section 7.1. The second paragraph of Section 7.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
     “Notwithstanding the foregoing, in no event shall any of the following
Property be subject to the grant of security pursuant to this Section 7.1 or
otherwise constitute Collateral: (i) all motor vehicles and other assets the
perfection of a security interest in which is excluded from the UCC in the
relevant jurisdiction; (ii) any General Intangible or other rights arising under
contracts, Instruments, licenses, license agreements (including Licenses) or
other documents, to the extent (and only to the extent) that the grant of a
security interest would (x) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (y) give any other party the right to terminate its obligations
thereunder, or (z) violate any law, provided, however, that (1) any portion of
any such General Intangible or other right shall cease to be excluded pursuant
to this clause (ii) at the time and to

8



--------------------------------------------------------------------------------



 



the extent that the grant of a security interest therein does not result in any
of the consequences specified above and (2) the limitation set forth in this
clause (ii) above shall not affect, limit, restrict or impair the grant by a
Grantor of a security interest pursuant to this Agreement in any such General
Intangible or other right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the Illinois UCC, (iii) Property (and proceeds
thereof) owned by any Obligor on the date hereof or hereafter acquired that is
subject to a Lien securing a purchase money obligation or Capital Lease
permitted to be incurred pursuant to this Agreement, for so long as the contract
or other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capital Lease) validly prohibits the
creation of any other Lien on such Property; (iv) applications filed in the
United States Patent and Trademark Office to register trademarks or service
marks on the basis of any Obligor’s “intent to use” such trademarks or service
marks unless and until the filing of a “Statement of Use” or “Amendment to
Allege Use” has been filed and accepted, whereupon such applications shall be
automatically subject to the Lien granted herein and deemed included in the
Collateral; (v) any property or assets to the extent that such grant of a
security interest is prohibited by any Applicable Law, requires a consent not
obtained of any Governmental Authority pursuant to such Applicable Law;
(vi) more than 65% of the Equity Interests of any Foreign Subsidiary which
represent Voting Stock to the extent a greater percentage would result in
adverse tax consequences to the Borrowers; (vii) all tax, payroll, employee
benefit, fiduciary and trust accounts; or (viii) accounts receivable and any
assets related thereto owned by an Excluded Receivables Subsidiary or which the
Company or its Subsidiaries have agreed to transfer to an Excluded Receivables
Subsidiary (clauses (i) through (viii) collectively, the “Excluded Collateral”).
Furthermore, any assets or Property constituting “Excluded Collateral” are
expressly excluded from each term used in the definition of Collateral (and any
component definition thereof); provided, that in no event shall any Collateral
that is also Eligible Domestic Inventory or Eligible UK Inventory be considered
“Excluded Collateral” for any purpose.”
     7. Amendment to Section 9.1.10. Section 9.1.10 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents other than such commissions and fees payable in connection
with the Second Lien Term Loan Agreement and the Third Lien Indenture and
transactions related thereto.
     8. Amendment to Section 10.1.9. Section 10.1.9 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “10.1.9. Future Subsidiaries. Notify Agent within five Business Days (or
such later date as agreed to by Agent) of any Person becoming a Subsidiary and,
(i) if such Person is not a Foreign Subsidiary, cause such Subsidiary (other
than an Immaterial Subsidiary or an Excluded Receivables Subsidiary) to guaranty
the Obligations and (ii) if such Person is a Subsidiary formed under the laws of
the United Kingdom, cause such Subsidiary (other than an Immaterial Subsidiary
or an Excluded Receivables Subsidiary) to guaranty the UK Obligations, in each
case in a manner reasonably satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance reasonably satisfactory to Agent, as
it shall deem appropriate. If at any time any Subsidiary that is an Immaterial
Subsidiary as of the Closing Date, shall cease to be an Immaterial Subsidiary,
such Subsidiary shall be required,

9



--------------------------------------------------------------------------------



 



no later than the last Business Day of the Fiscal Month during which such
Subsidiary is no longer an Immaterial Subsidiary, to guaranty the Obligations in
accordance with this Section 10.1.9.”
     9. Amendment to Section 10.2.1(i). Section 10.2.1(i) of the Loan Agreement
is hereby amended and restated in its entirety as follows:
     “10.2.1.(i) (i) Intercompany Debt incurred in the Ordinary Course of
Business to the extent permitted by Section 10.2.5, and (ii) Intercompany Debt
owed to an Obligor by an Excluded Receivables Subsidiary in connection with a
sale of receivables to such Excluded Receivables Subsidiary pursuant to a
Qualified Receivables Transaction;”
     10. Amendment to Section 10.2.1(r). Section 10.2.1(r) of the Loan Agreement
is hereby amended by deleting “and” at the end thereof.
     11. Amendment to Section 10.2.1(s). Section 10.2.1(s) of the Loan Agreement
is hereby amended by deleting the “.” at the end thereof and inserting in its
place the following: “;”.
     12. New Section 10.2.1(t). A new Section 10.2.1(t) is hereby added to the
Loan Agreement as follows:
     “(t) Debt incurred by any Excluded Receivables Subsidiary in connection
with any Qualified Receivables Transaction provided that the Debt is
non-recourse to any Person other than the Excluded Receivables Subsidiary; and”
     13. New Section 10.2.1(u). A new Section 10.2.1(u) is hereby added to the
Loan Agreement as follows:
     “(u) Debt incurred pursuant to (i) the Second Lien Term Loan Documents in
an aggregate principal amount not to exceed $16,800,000 and (ii) the Third Lien
Note Documents in an aggregate principal amount not to exceed $44,190,000 (plus
accrued interest and payment in kind interest), in each case, including any
Refinancing Debt thereof.”
     14. Amendment to Section 10.2.2(u). Section 10.2.2(u) of the Loan Agreement
is hereby amended by deleting “and” at the end thereof and inserting in its
place the following: “;”.
     15. New Section 10.2.2(v). A new Section 10.2.2(v) is hereby added to the
Loan Agreement as follows:
     “(v) Liens granted to (i) the Second Lien Term Loan Collateral Agent
pursuant to the Second Lien Term Loan Documents, and any Refinancing Debt
thereof, provided that such Liens are subordinated pursuant to the Intercreditor
Agreement to the Liens granted to the Agent, and (ii) the Third Lien Note
Collateral Agent pursuant to the Third Lien Note Documents and any Refinancing
Debt thereof, provided that such Liens are subordinated pursuant to the
Intercreditor Agreement to the Liens granted to the Agent; and”
     16. New Section 10.2.2(w). A new Section 10.2.2(w) is hereby added to the
Loan Agreement as follows:
     “(w) Liens with respect to those Accounts and related rights and assets
subject to purchase pursuant to any Qualified Receivables Transaction.”

10



--------------------------------------------------------------------------------



 



     17. Amendment to Section 10.2.5. Section 10.2.5 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “10.2.5. Restricted Investments. Make any Restricted Investment, other
than, so long as no Default or Event of Default exists or would result
therefrom, Permitted Foreign Investments”
     18. Amendment to Section 10.2.9. Section 10.2.9 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “10.2.9. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to (a) any Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of the Company shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied or waived); (b) the Existing Senior Notes, other
than (i) payment of regularly scheduled interest and reimbursement for fees and
expenses of the trustee as provided therein, (ii) in connection with replacing
the Existing Senior Notes with Refinancing Debt, provided that the Refinancing
Conditions are met or (iii) in connection with replacing the Existing Senior
Notes with transactions contemplated under the Second Lien Term Loan Agreement
or the Third Lien Indenture; (c) the Second Lien Term Loans, other than
(i) payment of regularly scheduled interest payments and reimbursement for fees
and expenses as provided therein and (ii) in connection with replacing the
Second Lien Notes with Refinancing Debt, provided that the Refinancing
Conditions are met; or (d) the Third Lien Notes, other than (i) capitalization
of interest with respect to each of the February 15, 2010, August 15, 2010 and
February 15, 2011 interest payment dates, (ii) payment of regularly scheduled
interest payments thereafter and reimbursement for fees and expenses as provided
therein, and (iii) in connection with replacing the Third Lien Notes with
Refinancing Debt, provided that the Refinancing Conditions are met.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event shall there be any restriction on the ability of
Subsidiaries or Obligors to repay any intercompany Debt owed to the Company.”
     19. Amendment to Section 10.2.11. Section 10.2.11 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “10.2.11. Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9., 10.2.5. or 10.2.6. and except
for any Excluded Receivables Subsidiary, or permit any existing Subsidiary to
issue any additional Equity Interests except director’s qualifying shares.”
     20. Amendment to Section 10.2.12. Section 10.2.12 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     21. “10.2.12. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date to the extent such
amendment, modification or change could reasonably be expected to result in a
Material Adverse Effect; provided, that the Borrowers may make such amendments,
modifications or changes as are necessary to issue warrants and Equity Interests
to the extent required in the Third Lien Note Documents.”
     22. Amendment to Section 10.2.15. Section 10.2.15 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

11



--------------------------------------------------------------------------------



 



     “10.2.15. Restrictive Agreements. Become a party to any Restrictive
Agreement, except (a) Restrictive Agreements in effect on the Closing Date;
(b) Restrictive Agreements relating to Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; (c) Restrictive Agreements
constituting customary restrictions on assignment, encumbrances or subletting in
leases and other contracts; (d) Restrictive Agreements constituting customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 10.2.7 pending the consummation of such
sale; (e) Restrictive Agreements in effect at the time such Subsidiary becomes a
Subsidiary of a Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of such Borrower; (f) the
documents described on Schedule 10.2.15, (g) the Second Lien Term Loan Documents
as in effect on the date hereof (or otherwise executed in connection with the
closing of the Second Lien Term Loan Agreement) and as amended, restated,
supplemented or otherwise modified as permitted under the Intercreditor
Agreement, including any Refinancing Debt thereof, (h) the Third Lien Note
Documents as in effect on the date hereof (or otherwise executed in connection
with the closing of the Third Lien Indenture) and as amended, restated,
supplemented or otherwise modified as permitted under the Intercreditor
Agreement, including any Refinancing Debt thereof, (i) any agreements evidencing
a Qualified Receivables Transaction, or (j) agreements related to working
capital Debt permitted under Section 10.2.1(n).
     23. Amendment to Section 10.3.1. Section 10.3.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
     “10.3.1. Fixed Charge Coverage Ratio. During any Financial Covenant Trigger
Period, maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0.
determined for the period consisting of the most recent four Fiscal Quarters
ended prior to the Financial Covenant Trigger Date (or such shorter period as
provided for in the definition of Fixed Charge Coverage Ratio), and for each
period of four Fiscal Quarters (or shorter period as provided for in the
definition of Fixed Charge Coverage Ratio) ended thereafter commencing with the
Fiscal Quarter ending March 31, 2010.”
     24. Amendment to Section 10.3.3. Section 10.3.3 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
“10.3.3. EBITDA. During any Financial Covenant Trigger Period, maintain
cumulative EBITDA for the periods specified below, determined as of the end of
the Fiscal Month ended prior the Financial Covenant Trigger Date specified
below, at least equal to the following amounts:

          Period Ending On or Around   EBITDA
July 1, 2009 through September 30, 2009
  $ 1,256,000  
July 1, 2009 through October 31, 2009
  $ 3,422,000  
July 1, 2009 through November 30, 2009
  $ 5,756,000  
July 1, 2009 through December 31, 2009
  $ 7,191,000  

     25. Amendment to Section 10.3.4. Section 10.3.4 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

12



--------------------------------------------------------------------------------



 



     “10.3.4. [Reserved].”
     26. Deletion of UK Facilities. Effective as of the Second Amendment
Effective Date, the UK Revolver Commitment is terminated, and neither the Agent
nor the Lenders shall be obligated to make any UK Revolver Loans or issue any UK
Letters of Credit, and all references to UK Revolver Loans, UK Letters of
Credit, or the ability of any UK Borrower to borrow UK Revolver Loans or request
UK Letters of Credit are deemed to be deleted, together with all related
sections (including, without limitation, Section 6.2 of the Loan Agreement and
all provisions regarding any Collateral to be provided by the UK Borrower as
contemplated by the Loan Agreement prior to the date hereof) and all related
definitions.
     27. Waiver. The Borrowers have notified the Agent and the Lenders that they
(i) have failed to comply with the minimum EBITDA covenant in Section 10.3.3 of
the Loan Agreement for the period ending June 30, 2009 (the “EBITDA Violation”),
and (ii) failed to deliver the quarterly notification with respect to newly
acquired Intellectual Property for the Fiscal Quarter ended March 31, 2009
required by Section 7.5.2 of the Loan Agreement (the “IP Reporting Violation”,
and, together with the EBITDA Violation, collectively, the “Violations”). As a
result of the EBITDA Violation, an Event of Default has occurred and is
continuing under Section 11.1(c) of the Loan Agreement and as a result of the IP
Reporting Violation, an Event of Default occurred under Section 11.1(d) of the
Loan Agreement, (collectively, the “Existing Events of Default”). The Agent and
the Required Lenders hereby waive, effective upon the satisfaction of the
conditions precedent in Section 26 below, the Existing Events of Default that
exist solely by virtue of the Violations or any Default or Event of Default
arising under Section 11.1(b), (c) or (d) solely as a result of the existence of
the Violations, provided, that such waiver shall not be deemed a waiver of any
other Default or Event of Default that may now be in existence or that may
hereafter occur.
     28. Conditions Precedent. This Amendment shall become effective on the date
(the “Amendment No. 2 Effective Date”) that the following conditions are
satisfied or waived:
     (a) this Amendment has been executed by each Domestic Borrower, Agent and
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;
     (b) the Agent shall be satisfied in its sole discretion with the terms of
the Second Lien Term Loan Documents, the Third Lien Note Documents, the
Intercreditor Agreement and all related documents;
     (c) Substantially contemporaneously with the Amendment No. 2 Effective
Date, the Company shall have received Net Cash Proceeds from the issuance of the
Second Lien Term Loans in an aggregate amount equal to at least $10,646,000,
which cash proceeds shall be used to prepay Loans within one Business Day of
receipt;
     (d) the Borrowers shall have delivered fully executed Deposit Account
Control Agreements, or amendments to existing Deposit Account Control
Agreements, in each case in favor of the Agent on terms satisfactory to the
Agent with respect to any Deposit Accounts (other than Deposit Accounts excluded
pursuant to Section 7.3 of the Loan Agreement) of the Domestic Borrowers;
     (e) Borrowers have paid all reasonable out-of-pocket fees and expenses of
Agent and of legal counsel to Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Amendment;

13



--------------------------------------------------------------------------------



 



     (f) after giving effect to this Amendment, all representations and
warranties of each Obligor contained in the Loan Agreement or in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of this Amendment, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made; and
     (g) the Company shall have paid to the Agent, for its own benefit, an
amendment fee in the amount of $500,000.
     29. Representations and Warranties. Each Domestic Borrower hereby
represents and warrants to Agent and Lenders that: (a) Each Domestic Borrower is
duly authorized to execute, deliver and perform its obligations under this
Amendment; (b) the execution, delivery and performance of this Amendment has
been duly authorized by all necessary action, and does not (i) require any
consent or approval of any holders of Equity Interests of any Domestic
Borrowers, other than those already obtained, (ii) contravene the Organic
Documents of any Domestic Borrower, (iii) violate or cause a default under any
Applicable Law, Material Contract or Restrictive Agreement except to the extent
such violation or default could not reasonably be expected to result in a
Material Adverse Effect, or (iv) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Domestic Borrower; (c) after
giving effect to this Amendment, no Default or Event of Default exists under the
Loan Agreement, nor will any occur immediately after the execution and delivery
of this Amendment or by the performance or observance of any provision hereof;
and (d) this Amendment constitutes a valid and binding obligation of such
Borrower in every respect, enforceable in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
     30. Loan Agreement Unaffected. Each reference that is made in the Loan
Agreement or any other Loan Document shall hereafter be construed as a reference
to the Loan Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Loan Agreement shall remain in full force and
effect and be unaffected hereby.
     31. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of a signature page of this Amendment by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of such
agreement.
     32. Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Loan Agreement.
     33. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

14



--------------------------------------------------------------------------------



 



     (a) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     (b) EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER ILLINOIS, IN ANY
PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS AMENDMENT AND AGREES THAT ANY
SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY
HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Amendment shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
     (c) Borrowers hereby irrevocably waive any objection that they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 33(a) and (b) above and hereby further irrevocably
waive and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
     (d) To the fullest extent permitted by Applicable Law, each Borrower waives
the right to trial by jury (which Agent and each Lender hereby also waives) in
any proceeding or dispute of any kind relating in any way to this Amendment or
the transactions contemplated thereby. Each Borrower acknowledges that the
foregoing waivers are a material inducement to Agent and Lenders entering into
this Amendment and that Agent and Lenders are relying upon the foregoing in
their dealings with Borrowers.
(Signature pages follow.)

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date first above written.

                  BORROWERS:    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:   /s/ Chad M. Utrup    
 
           
 
  Name:   Chad M. Utrup    
 
  Title:   Chief Financial Officer    
 
                NATIONAL SEATING COMPANY
CVG CS LLC
MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVG OREGON, LLC
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC
CVG LOGISTICS, LLC    
 
           
 
  By:   /s/ Chad M. Utrup    
 
           
 
  Name:   Chad M. Utrup    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent and as a Lender    
 
           
 
  By:   /s/ Philip Nomura    
 
           
 
  Name:   Philip Nomura    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 1.1
REVOLVER COMMITMENTS OF LENDERS

          Lender   Domestic Revolver Commitment   UK Revolver Commitment
Bank of America, N.A.
  $37,500,000.00    $0 

 